MORROW, P. J.
The offense is the unlawful transportation of intoxicating . liquor; punishment fixed at confinement in the penitentiary for a period of one year.
The appellant, while driving an automobile, came into a collision with another -car, after which he was observed to pick up several bottles and break them against a fire plug upon the street. There was liquid in the jars which had the odor of whisky, and in the automobile there was broken glass which, according to witnesses, was wet with whisky and had the odor of whisky. Near the fire plug and near the place where the collision occurred the ground was wet with a liquid which had the odor of whisky. There were paper sacks with half-gallon jars crushed in them, and, according to .witnesses, the sacks were saturated with whisky and had the odor of whisky.
The circumstances are deemed sufficient to support the finding of the jury that the appellant was transporting intoxicating liquor.
The judgment is affirmed.